UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7361



RONNIE MULLINS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; RICHARD RAMIREZ; E.
MACE; MARK DIB; SALVATORE LANASE; KAREN
LAMBRIGHT; JANET BUNTS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cv-00105)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Mullins, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia; William
Eugene Galeota, STEPTOE & JOHNSON, Morgantown, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie    Mullins    appeals      the    district      court’s   order

adopting the report of the magistrate judge and denying relief on

Mullins’ complaint asserting deliberate indifference to medical

needs and medical negligence pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and

the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2000).                      We

have     reviewed    the     record   and     find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Mullins v. United States, No. 1:06-cv-00105 (N.D.W. Va.

Aug. 30, 2007).       We deny Mullins’ motion for leave to proceed on

appeal in forma pauperis.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and     argument     would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                      - 2 -